Citation Nr: 1011326	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  02-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In August 2004 and June 2009, the Board remanded the claim 
for additional development.


FINDING OF FACT

The Veteran's Hepatitis C is not casually or etiologically 
related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in May 2001, October 2004, August 2006 
and November 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  The Veteran was 
provided a hepatitis C questionnaire in October 2004.  The RO 
provided the Veteran notice of how disability ratings and 
effective dates are determined in August 2006.  While the 
appellant did not receive full notice prior to the initial 
decision, after notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and the claim was readjudicated in March 2009.  
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
He was afforded the opportunity to present pertinent evidence 
and testimony.  There is no evidence that additional records 
have yet to be requested, or that additional examinations are 
in order.
 
Analysis
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The 
Board cannot make its own independent medical determination, 
and that there must be plausible reasons for favoring one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 31 (1998).  The Board may favor the opinion of one 
competent medical expert over that of another, provided the 
reasons therefor are stated. Winsett v. West, 11 Vet. App. 
420, 424-25 (1998).  

The Veteran contends that he contracted hepatitis C during 
his service in Vietnam.  His risk factors were reported as 
unprotected sex with Vietnamese prostitutes, tattoos obtained 
in Vietnam, exposure to human blood while washing the 
interior of helicopters, and transporting soldiers who had 
been killed in action.  He reported that while on active duty 
blood splashed on his arms and legs, and may also have gotten 
on his face.  He also contends that he received immunizations 
from air guns which were not cleaned between uses.    

Service personnel records show that the Veteran served as a 
machinist, and that he served in Vietnam from April 1968 to 
April 1969.  During his Vietnam service, he served with the 
603rd Transportation Detachment, which was attached to the 
101st Aviation Battalion.  There is no evidence corroborating 
the account that the appellant was involved in the 
transportation of wounded soldiers.  The appellant was not 
awarded either an aircrewman's badge, or the Air Medal for 
participation in aerial operations.  Moreover, he was not 
trained in an aviation or aircrew specialty.  Rather, the 
Veteran's DA Form 20 shows that the claimant attended 
advanced individual training at the United States Army 
Ordnance Center and Schools at Aberdeen Proving Ground, and 
received additional training in heavy equipment at Fort Sill, 
Oklahoma.
 
The Veteran's service treatment records are absent for 
complaints, treatment or diagnoses of hepatitis C.  
Furthermore, the records show no complaints, findings or 
treatment for a skin disorder, sexually transmitted disease 
or exposure to blood.  The Veteran denied any history of skin 
disorders or venereal disease on his October 1969 Report of 
Medical History for his examination at separation.  At an 
October 1969 discharge examination the Veteran's skin and 
abdomen were normal.  There was no indication of any tattoos 
or other body marks.  The service treatment records document 
that the Veteran received immunizations.    

Post-service, VA outpatient treatment records note that the 
Veteran was diagnosed with hepatitis C in 2000.

At a VA examination in May 2007, the Veteran reported that he 
was diagnosed with hepatitis C in the late 1990s, and that he 
believed that the disease was most likely from exposure to 
blood that was in the helicopters.  He asserted that he was 
exposed to blood on his arms and legs and that he may have 
been exposed on his face also, but he was not certain.  He 
indicated that he engaged in unprotected sex and that he 
received tattoos while in Vietnam.  He reported that he was 
in prison for several years, but he denied any in prison risk 
factors which could have contributed to his development of 
hepatitis C.

The examiner placed the onset of the Veteran's hepatitis C as 
the late 1990s which is what the Veteran told him.  The 
examiner diagnosed hepatitis C and opined that the Veteran 
most likely contracted it in Vietnam.  He cited the Veteran's 
risk factors essentially verbatim as reported to him by the 
appellant.  The examiner opined that the most significant 
risk factor the Veteran encountered in Vietnam was exposure 
to the blood on the helicopter which the Veteran reported may 
have entered his mucus membranes on his face.

In June 2009 the Board determined that the May 2007 
examination report was inadequate for appellate review and 
remanded the claim.  The Board requested further 
clarification from a VA examiner.

A VA medical opinion was provided in July 2009.  The examiner 
stated that the opinion rendered as to the etiology of the 
Veteran's hepatitis C was based solely on his medical history 
as the appellant reported it to the examiner.  It was 
indicated that the examiner's opinion was provisional and 
dependent on the reliability of the Veteran's subjective 
report.  The examiner noted that there was no documentation 
in the service treatment records indicating a validated 
percutaneous or mucous membrane exposure to blood or bodily 
fluids.  Similarly, there was no service documentation of a 
transfusion of either blood or plasma.  It was noted that 
there was a documented vaccine history but there is no 
epidemiologic evidence linking in-service vaccinations with 
hepatitis C.  The examiner stated that the Veteran's 
documented alcohol abuse was not in any way a causative 
factor for the development of hepatitis C.    

After considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for hepatitis 
C.  Initially, the medical evidence of record indicates that 
the Veteran was first diagnosed with hepatitis C in 2000, 
more than 30 years after leaving the military.  This lapse of 
so many years between the claimed events in service, when he 
was supposedly contaminated, and the first objective 
indication of this condition after service is probative 
evidence against his claim, though not entirely 
determinative.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Counter balancing this is the medical fact that 
hepatitis C is known to have a long latency period between 
the time of initial infection and the time the disease is 
actually disabling. 

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated that the Board may not disregard a favorable 
medical opinion solely on the rationale it was based on a 
history given by the Veteran.  Rather, as the Court further 
explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
reliance on a Veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
Veteran as lacking credibility.

Here, the Veteran has provided various accounts explaining 
why he believes in-service events are responsible for his 
incurrence of hepatitis C.  These accounts, however, are 
contradicted by the objective evidence of record.  The 
service medical records do not document a sexually 
transmitted disease, tattoos or exposure to blood.  Indeed, 
no such assertion was presented until after the appellant 
began to pursue an award of compensation benefits.  In fact, 
at his October 1969 discharge examination no body marks were 
found.  Thus, the Veteran's allegation of receiving tattoos 
during service is contradicted by the contemporaneously 
prepared medical evidence.  This fact raises grave doubts 
about the appellant's credibility.  

As noted above, there is no evidence that the appellant 
worked as a member of a helicopter aircrew, there is no 
evidence that he was exposed to the blood of transported 
soldiers, and there is no corroborating evidence that he was 
assigned to the cleaning of helicopters.  Even when 
considering the time, place and circumstances of the 
appellant's service, based on the verified facts of the case, 
i.e., the claimant worked with heavy machinery, the claimant 
was not an aircrewman, and the claimant's assertion that he 
received tattoos in Vietnam being unverified at separation; 
the Board finds that the appellant simply is not credible.  
Hence, the history relied upon by the examiner is not 
credible, and any medical opinion linking hepatitis C based 
on that unproven history is rejected.  Although the 
physicians in this case examined the claimant, there is no 
indication that any physician formed their opinion on a basis 
separate from the appellant's recitation of his medical and 
service background.  As an opinion based on an inaccurate 
factual premise has no probative value, Reonal v. Brown, 5 
Vet.App. 458, 460-61 (1993), the Board finds that the 
favorable opinions  are not entitled to any weight.  See also 
Swann v. Brown, 5 Vet. App. 177, 180 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described.)  

The July 2009 VA examiner acknowledged that the Veteran had a 
documented vaccination history, but concluded that there was 
no epidemiologic evidence linking the vaccines to the 
Veteran's hepatitis C infection.  

Consequently, considering this evidence, as a whole, there is 
not the required indication of relevant injury in service or 
the necessary linkage between the Veteran's period of 
military service and his hepatitis C.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 
regarding reasonable doubt are not applicable, and the claim 
must be denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


